Opinion issued November 8, 2016




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-16-00792-CV
                           ———————————
                        KIELLE MCNEAL, Appellant
                                        V.
                  RICHARD E. SOELL, ET AL., Appellees


                   On Appeal from the 412th District Court
                          Brazoria County, Texas
                        Trial Court Case No. 74641I


                         MEMORANDUM OPINION

      Appellant, Kielle McNeal, has filed a motion to dismiss his appeal. More than

ten days have elapsed since the filing of the motion and no party has objected to

dismissal. See TEX. R. APP. P. 10.3(a). No opinion has issued in this appeal.
Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1). We dismiss any other pending motions as moot.

                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Huddle.




                                        2